ORDER
PER CURIAM.
On consideration of the affidavit of Steven P. Kersner, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, the letter from Bar Counsel stating that the Board’s report and recommendation pertaining to respondent’s criminal conviction was incomplete, and the supplemental report and recommendation of the Board on Professional Responsibility, and there appearing to be no opposition thereto, it is
ORDERED that the said Steven P. Kers-ner, is hereby disbarred on consent, effective forthwith.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and responsi*844bilities of disbarred attorneys and the effect of failure to comply therewith.